Exhibit 10.3

 

Deutsche Bank

 

To:                     Genco Shipping & Trading Limited

 

Copy:      Genco Lorraine Limited

Genco Pyrenees Limited

Genco Loire Limited

Genco Bourgogne Limited

Genco Picardy Limited

Genco Aquitaine Limited

Genco Normandy Limited

Genco Auvergne Limited

Genco Provence Limited

Genco Ardennes Limited

Genco Brittany Limited

Genco Languedoc Limited

Genco Rhone Limited

 

10 March2016

 

Dear Sirs

 

US$253,000,000 secured loan agreement dated 20 August 2010 (as amended by a side
letter dated 24 August 2010, as further amended by a waiver letter dated 20
December 2011, as further amended and restated on 1 August 2012, as further
amended and restated on 9 July 2014 and as further amended, supplemented or
restated from time to time, the “Loan Agreement”) made between (1) Genco
Shipping & Trading Limited as borrower, (2) the Lenders (as defined therein),
(3) Deutsche Bank AG Filiale Deutschlandgeschäft, BNP Paribas, Credit Agricole
Corporate and Investment Bank, DVB Bank SE and Skandinaviska Enskilda Banken AB
(publ) as mandated lead arrangers, (4) ourselves as agent for the Lenders,
(5) BNP Paribas, Credit Agricole Corporate and Investment Bank, Deutsche Bank
AG, DVB Bank SE and Skandinaviska Enskilda Banken AB (publ) as swap providers
(the “Swap Providers”) and (vi) Deutsche Bank AG Filiale Deutschlandgeschäft as
security agent for the Lenders and the Swap Providers and as bookrunner.

 

1                                         Definitions

 

1.1                              In this letter:

 

“Enforcement Action” means:

 

(a)                                in relation to any Liabilities:

 

(i)                           the acceleration of any Liabilities or the making
of any declaration that any Liabilities are due and payable or payable on
demand;

 

(ii)                        any demand against any Group Member under any
security, guarantee or surety provided of that Group Member;

 

--------------------------------------------------------------------------------


 

(iii)                     the exercise of any right of set-off, account
combination or payment netting against any Group Member in respect of any
Liabilities other than ordinary netting under any swap or derivative contract;
and

 

(iv)                    the premature termination or close-out of any swap or
derivative transaction under any swap or derivative contract entered into with
any Group Member in respect of any Liabilities;

 

(b)                                the taking of any steps to enforce or require
the enforcement of any Encumbrance granted by any Group Member (including any
arrest of any vessel for a claim in excess of $5,000,000 or any other
enforcement of any mortgage over any vessel or any other asset of any Group
Member the crystallisation of any floating charge or redirecting the earnings of
any vessel or the other assets of any Group Member), except for any enforcement
of assignment of insurances in relation to a total loss or other significant
insured event; or

 

(c)                                 the petitioning or applying for any
Insolvency Proceeding;

 

“Group” means the Borrower and each of its Subsidiaries, and a “Group Member”
means any of them;

 

“Insolvency Proceedings” means any bankruptcy, liquidation, reconstruction,
winding up, dissolution, administration or reorganisation of any Group Member,
or any of such Group Member’s assets or a composition, compromise, assignment or
arrangement with any creditor of any Group Member or any suspension of payments
or moratorium of any indebtedness of any such Group Member, or any other
insolvency proceedings or any analogous procedure or step in any jurisdiction
(including the appointment of any liquidator, receiver, administrator, trustee
or similar officer), including but not limited to, any chapter 11 cases in the
United States of America;

 

“Liabilities” means any and all Financial Indebtedness of any Group Member in
excess of $5,000,000; and

 

“Termination Event” shall have the meaning given to it in paragraph 5.1 below.

 

1.2                              All other terms and expressions used in this
letter shall have the same meaning given to them in the Loan Agreement unless
expressly defined in this letter or the context otherwise requires.

 

1.3                              This letter is designated as a Finance
Document.

 

2                                         Request

 

We refer to the Loan Agreement and to your letter to us dated 5 January 2016
requesting a temporary waiver (the “Collateral Maintenance Waiver”) of
compliance with clause 10.10 (Additional Security) of the Loan Agreement (the
“Collateral Maintenance Covenant”) and as a consequence, the right of the Agent
to request that the Borrower comply with clause 10.10.1, 10.10.2 or 10.10.3 in
accordance with the Collateral Maintenance Covenant for the fiscal quarter
ending 31

 

2

--------------------------------------------------------------------------------


 

December 2015 through and including 11:59pm (New York time) on 11 April 2016
(the “Collateral Maintenance Waiver Period”).

 

3                                         Section 547 & 548 of Title 11 of US
Bankruptcy Code

 

The entry into by the Finance Parties, and covenants to perform in accordance
with, this letter hereby constitutes “new value” and “reasonably equivalent
value”, as those terms are used in section 547 and 548 of Title 11 of the United
States Bankruptcy Code, received by the Security Parties as of the closing of
this letter in contemporaneous exchange for the entry into by the Security
Parties, and covenants to perform in accordance with, this letter.

 

4                                         Waiver and Conditions

 

We hereby agree to waive your compliance with the Collateral Maintenance
Covenant during the Collateral Maintenance Waiver Period, subject to the
following conditions being satisfied:

 

(a)                                 prepayment by the Borrower of the Repayment
Installment in the amount of five million, seventy-five thousand Dollars
($5,075,000) originally due on 11 April 2016 together with accrued interest and,
subject to any Break Costs, but without premium or penalty;

 

(b)                                the Collateral Maintenance Waiver shall apply
only in relation to the Collateral Maintenance Waiver Period;

 

(c)                                 on the date of this letter, you provide us
with a copy (with an original to follow) of a certificate from a duly authorised
officer of each Security Party confirming that none of the documents delivered
to the Agent pursuant to clauses 2.1.1 and 2.1.2 of the third supplemental
agreement dated 9 July 2014 relating to the Loan Agreement have been amended or
modified in any way since the date of their delivery to the Agent, or copies,
certified by a duly authorised officer of the Security Party in question as
true, complete, accurate and neither amended nor revoked, of any which have been
amended or modified; and

 

(d)                                you provide us with the Borrower’s and each
Collateral Owner’s monthly cash position reports at the date of this letter, on
11 March 2016 and on 11 April 2016, in each case as of the end of the prior
month.

 

5                                         Termination of Collateral Maintenance
Waiver

 

5.1                              The Collateral Maintenance Waiver shall cease
to apply automatically and with immediate effect if any event specified in
clause 5.1(a) to (h) below occurs (each a “Termination Event”), unless such
Termination Events are expressly waived by the Agent, acting on the instructions
of the Majority Lenders:

 

(a)                                an Event of Default has occurred;

 

(b)                                you are in breach of any of your obligations
under this letter;

 

3

--------------------------------------------------------------------------------


 

(c)                                 the Collateral Maintenance Waiver Period has
expired;

 

(d)                                any creditor takes Enforcement Action against
any Group Member and such Enforcement Action triggers an event of default
(however described in any other agreement relating to Financial Indebtedness),
which is not waived or forborne; or

 

(e)                                 any Group Member petitions or applies for
any Insolvency Proceedings.

 

5.2                              After the termination of this letter, each of
the Finance Parties shall be released from all of its obligations under this
letter and may take any Enforcement Action after such termination in accordance
with the terms of the Finance Documents.

 

6                                         Reservation of Rights

 

Nothing in this letter shall prevent the Finance Parties from taking any
Enforcement Action after the Collateral Maintenance Waiver Period in respect of
any Event of Default which has occurred or may occur during the Collateral
Maintenance Waiver Period or which occurs and continues after the termination of
this letter, regardless of whether such Event of Default occurred prior to or
during the Collateral Maintenance Waiver Period.  Accordingly, this letter shall
not constitute any waiver by the Finance Parties of any breach or default by any
Group Member and the Finance Parties reserve all rights in relation thereto,
except as otherwise expressly set out in this letter and subject only to the
terms of this letter.

 

7                                         Undertakings

 

7.1                              You shall promptly notify us of any event of
default (howsoever defined) relating to any Financial Indebtedness in respect of
any Group Member which is not otherwise waived or forborne.

 

7.2                               You shall promptly notify us if:

 

(i)        a Termination Event occurs or is reasonably likely to occur; or

 

(ii)       any Enforcement Action is commenced against a Group Member or is
reasonably likely to occur.

 

7.3                              You shall promptly notify us if any Group
Member enters into any amendment or waiver in relation to any agreement in
respect of any Financial Indebtedness of any Group Member and shall inform the
Agent of the content of the proposed amendment or waiver.

 

8                                         Continuing Security

 

You confirm that any Encumbrance created and/or any guarantee granted by the
Security Parties in favour of any of the Finance Parties remains in full force
and effect and is not in any way affected by this letter.

 

4

--------------------------------------------------------------------------------


 

9                                         Counterparts and applicable law

 

9.1                              This letter may be executed in any number of
counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of this letter.

 

9.2                              This letter and any non-contractual obligations
arising out of or in connection with it shall be governed by and construed in
accordance with English law.

 

Please confirm your agreement to the terms of this letter by signing and
returning a duplicate of this letter to us.

 

Yours faithfully

 

 

/s/ Sven Walther

 

/s/ Franz-Josef Ewerhardy

Walther

 

Ewerhardy

 

For and on behalf of

Deutsche Bank Luxembourg S.A.

(as Agent acting on the instructions of the Majority Lenders)

 

5

--------------------------------------------------------------------------------


 

[On Duplicate]

 

Confirmed and agreed on 11 March 2016

for an on behalf of

 

 

/s/ Apostolos Zafolias

 

Genco Shipping & Trading Limited

 

(as Borrower)

 

 

 

 

 

/s/ Apostolos Zafolias

 

Genco Lorraine Limited

 

Genco Pyrenees Limited

 

Genco Loire Limited

 

Genco Bourgogne Limited

 

Genco Picardy Limited

 

Genco Aquitaine Limited

 

Genco Normandy Limited

 

Genco Auvergne Limited

 

Genco Provence Limited

 

Genco Ardennes Limited

 

Genco Brittany Limited

 

Genco Languedoc Limited

 

Genco Rhone Limited

 

(as Collateral Owners and Guarantors)

 

 

6

--------------------------------------------------------------------------------